United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0259
Issued: July 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2016 appellant filed a timely appeal from an October 18, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to her accepted factors of her federal employment duties.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 18, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and, therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On February 24, 2016 appellant, then a 59-year-old sales service distribution associate,
filed an occupational disease claim (Form CA-2) alleging that she developed carpal tunnel
syndrome due to working at the employing establishment for the last 36 years.3 She first became
aware of this condition and its relationship to her federal employment on December 3, 2015.
Appellant first received medical care for this condition on December 11, 2015 and notified her
supervisor on February 24, 2016. She did not stop work.
In an accompanying narrative statement dated February 19, 2016, appellant reported that
she had worked for the Postal Service for 36 years. Her duties entailed prolonged heavy lifting
and repetitive flexing of the wrist from sorting. Appellant reported developing numbness and
weakness in her fingers and hands which became worse this past December. On December 11,
2015 she sought medical treatment and underwent nerve conduction velocity (NCV) and
electromyography (EMG) studies which revealed carpal tunnel syndrome. Appellant’s physician
informed her that she required immediate right hand surgery and would eventually require left
hand surgery as well.
Dr. Vipan Gupta, a Board-certified neurologist, reported that the December 11, 2015
EMG/NCV study of the upper extremities revealed evidence of bilateral, moderate-to-severe
median neuropathy across the wrists (carpal tunnel syndrome), right worse left.
By letter dated March 4, 2016, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the factual and medical evidence
necessary and afforded 30 days to respond.
The only new evidence received was a March 9, 2016 report from Dr. Gupta. Dr. Gupta
reported that appellant was under his neurologic care and had been diagnosed with carpal tunnel
syndrome. He explained that carpal tunnel syndrome can result from repetitive activities of the
hands and wrists, such as repeated gripping and moving of objects. Dr. Gupta recommended
carpal tunnel release to improve quality of life and prevent further loss of function.
By decision dated April 8, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her diagnosed condition was causally related to her
accepted federal employment factors.
On May 22, 2016 appellant requested review of the written record before an OWCP
hearing representative.
By letter dated April 19, 2016, Dr. Gupta reported that appellant was diagnosed with
carpal tunnel syndrome that was most likely exacerbated as a result of lifting a heavy object
while she was at work. He recommended carpal tunnel release.

3

The Board notes that appellant has prior traumatic injury claims and a prior occupational disease claim with
dates of injury ranging from September 17, 2002 through November 21, 2013.

2

In a September 28, 2016 report, Dr. Raymond J. Metz, a Board-certified hand surgeon,
reported that appellant was under treatment for her right wrist which required surgical
intervention for a right endoscopic carpal tunnel release and right de Quervain’s release on
September 16, 2016. He noted that it was felt that her carpal tunnel syndrome was related to her
employment as a postal employee and that her injury and surgery were work related.
By decision dated October 18, 2016, OWCP’s hearing representative affirmed the
April 8, 2016 decision finding that the evidence of record failed to establish that appellant’s
diagnosed condition was causally related to her accepted federal employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
To establish causal relationship between the diagnosed condition, as well as any attendant
disability claimed, and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
4

Supra note 1.

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, supra note 5.

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

causal relationship.9 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities of lifting and flexing of the
wrists while sorting mail in her employment as a sales service distribution associate. It denied
her claim, however, as the evidence submitted failed to establish causal relationship between
those accepted employment activities and her bilateral carpal tunnel syndrome.
The Board finds that the medical evidence of record is insufficient to establish that
appellant developed bilateral carpal tunnel syndrome causally related to factors of her federal
employment as a sales service distribution associate.
In support of her claim appellant submitted reports dated December 11, 2015, March 9,
and April 19, 2016 from Dr. Gupta. The Board finds that the reports of Dr. Gupta are not well
rationalized and thus are insufficient to establish appellant’s claim.
While Dr. Gupta interpreted the December 11, 2015 EMG/NCV diagnostic studies to
establish carpal tunnel syndrome, his report is of no probative value as he failed to provide any
opinion on the cause of appellant’s injury.11 In his March 9, 2016 report, Dr. Gupta explained
that carpal tunnel syndrome could result from repetitive activities of the hands and wrists, such
as repeated gripping and moving of objects, however, that opinion is highly speculative as it does
not provide a firm conclusion that these duties did in fact cause or aggravate her injury.12 To be
of probative value, a physician’s opinion on causal relationship should be one of reasonable
medical certainty.13
Dr. Gupta’s April 19, 2016 report is also insufficient to establish appellant’s claim. He
vaguely stated that the carpal tunnel syndrome was most likely exacerbated as a result of lifting a
heavy object while at work. In this instance, it appears that the physician is attributing
appellant’s wrist condition to a traumatic injury produced by her work environment from a single

9

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

10

James Mack, 43 ECAB 321 (1991).

11

D.H., Docket No. 11-1739 (issued April 18, 2012).

12

See Michael R. Shaffer, 55 ECAB 339 (2004).

13

See Beverly R. Jones, 55 ECAB 411 (2004).

4

occurrence within a single workday rather than an occupational disease over a period longer than
a single workday or shift as alleged by appellant in this claim.14
In Dr. Metz’s September 28, 2016 report, he noted that it was felt that appellant’s carpal
tunnel syndrome and surgery were related to her employment. Dr. Metz failed to provide his
own reasoned opinion on the cause of appellant’s injury and had no understanding of appellant’s
federal employment duties to establish causation.15 As such, Dr. Metz’s report lacks the
specificity and detail needed to establish that appellant’s injuries are a result of a work-related
occupational exposure.16
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.17 Appellant’s honest belief that her occupational
employment duties caused her medical injury is not in question, but that belief, however
sincerely held, does not constitute the medical evidence necessary to establish causal
relationship.
In the instant case, the record lacks rationalized medical evidence establishing causal
relationship between appellant’s federal employment duties as a sales service distribution
associate and her bilateral carpal tunnel syndrome. Thus, appellant has failed to meet her burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral
carpal tunnel syndrome causally related to accepted factors of her federal employment.

14

A traumatic injury is defined as a condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift. 20 C.F.R.
§ 10.5(q).
15

S.Y., Docket No. 11-1816 (issued March 16, 2012).

16

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

17

D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

